Title: To Thomas Jefferson from Buffon, 27 March 1787
From: Buffon, Georges Louis Leclerc, Comte de
To: Jefferson, Thomas



Monsieur
Au Jardin du Roi Ce 27 mars 1787

J’aurois Répondu plutot à la Lettre que vous m’avés fait l’honneur de m’écrire, sans ma Santé qui n’est pas aussi bonne que celle de M. Francklin; car je vois par sa signature au bas du titre que vous avés eu la bonté de m’envoyer, qu’il se porte très bien. J’écrirai incessament à cet illustre président de la société philosophique amèricaine, pour le prier de recevoir et de faire agréer à ces Messieurs tous les Sentiments de ma Reconnaissance, et les Remercier du titre honorable qu’ils ont bien voulu m’accorder. Puisque je n’ai pas la Liberté d’aller vous Chercher, Monsieur, vous Savés avec quel plaisir je vous recevrois à toute heure, si quelques Circonstances vous faisoient porter Vos Pas du Coté du Jardin du Roi, et ce plaisir augmenteroit sans doute, si vous me faisies l’honneur, de venir diner avec moi, toutes les fois que cela pourroit vous être Agréable.—J’ai L’honneur d’etre avec autant d’estime que de Respect. Monsieur Votre très humble et très Obeissant serviteur,

Le Cte. de Buffon

